Citation Nr: 9928436	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1973 to May 1976.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1997 rating 
decision of the St. Petersburg, Florida Regional Office 
(hereinafter "the RO") which declined to reopen the 
veteran's claim for entitlement to service connection for 
hemorrhoids for lack of new and material evidence.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The RO denied service connection for hemorrhoids in April 
1989.  The veteran was notified in writing of the decision in 
April 1989.  The veteran did not perfect a substantive appeal 
within one year of the adverse decision.  

3.  The additional documentation submitted since the April 
1989 RO decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the April 
1989 RO decision denying service connection for hemorrhoids 
does not constitute new and material evidence.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) 
(1998).  

2.  The RO's April 1989 decision denying service connection 
for hemorrhoids is final and may not be reopened.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Prior RO Decisions

In March 1986, the RO denied service connection for 
hemorrhoids.  It was reasoned, essentially, that such 
disorder existed prior to the veteran's period of service and 
had not been shown to have been aggravated in service.  The 
veteran attempted to reopen his claim in March 1989.  In an 
April 1989 rating decision, the RO determined that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for hemorrhoids.  

The evidence upon which the RO formulated its April 1989 
denial of service connection may be briefly summarized.  The 
veteran's service medical records indicate that at the time 
of the April 1973 entrance examination, he was noted to have 
a history of hemorrhoids with an operation.  An August 1974 
treatment entry noted that the veteran was seen with 
recurring external hemorrhoids.  He was given hemorrhoid 
suppositories.  A later August 1974 entry reported that the 
veteran had received little relief from the previous 
treatment.  An additional August 1974 entry noted that the 
veteran reported that he had a history of thrombosed 
hemorrhoids which were removed two years early.  He 
complained of rectal pain on defecation as well as a rectal 
mass.  The examiner noted, as to an impression, that the 
veteran had an external, internal thrombosed hemorrhoid at 
5:00.  The veteran underwent a removal of the hemorrhoid.  A 
subsequent August 1974 entry noted that the veteran was doing 
well and that his wound was healing.  The May 1976 separation 
examination included notations that the veteran's anus and 
rectum were normal.  

VA treatment records dated from July 1980 to September 1980 
indicated that the veteran was treated for several disorders.  
There was no reference to hemorrhoids.  

The veteran underwent a VA general medical examination in May 
1985.  The examiner noted that the veteran had tender 
hemorrhoids with no blood on a finger examination.  The 
diagnosis was external and internal hemorrhoids.  

II.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's April 1989 decision 
consists of statements on appeal from the veteran; VA 
treatment records dated in December 1996; and a July 1998 
hearing transcript.  

The VA treatment records dated in December 1996 indicated 
that the veteran was treated for disorders including his 
hemorrhoid disorder.  A December 1996 treatment entry noted 
that the veteran had suffered a four day hemorrhoidal flare-
up with itching and bleeding.  The impression was 
hemorrhoids.  A December 1996 consultation sheet noted that 
the veteran had a history of hemorrhoid operations in 1972 
and 1974.  He reported no bleeding until 1996, but pain 
episodically.  A December 1996 flexible 
sigmoidoscopy/colonoscopy report noted that the veteran had 
external hemorrhoids and that a third hemorrhoidectomy was 
being planned.  

At the July 1998 hearing on appeal, the veteran testified 
that from the time of his surgery in service for thrombosed 
hemorrhoids in 1974 until 1976 he did not have any more 
problems or flare-ups with his hemorrhoids.  He stated that 
his hemorrhoids started back up again in 1977.  The veteran 
indicated that he had not undergone the planned third 
surgery.  He reported frequent episodes of bleeding since 
1996.  It was noted that the veteran believed that stress in 
his job duties or food during service may have aggravated his 
hemorrhoids.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the March 1986 RO decision 
denied service connection for hemorrhoids on the basis that 
such disorder existed prior to the veteran's period of 
service and had not been shown to have been aggravated in 
service.  The April 1989 RO decision determined that no new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for hemorrhoids.  At 
the time of the April 1989 RO decision, the veteran's service 
medical records indicated he was noted to have a history of 
hemorrhoids with an operation pursuant to the April 1973 
entrance examination.  An August 1974 treatment entry noted 
that the veteran reported that he had a history of thrombosed 
hemorrhoids which were removed two years earlier.  The 
examiner related, as to an impression, that the veteran had 
an external, internal thrombosed hemorrhoids at 5:00.  It was 
noted that the hemorrhoid was removed and a subsequent August 
1974 entry indicated that the veteran was doing well and that 
his wound was healing.  The May 1976 separation examination 
included a notation that the veteran's rectum and anus were 
normal.  Additionally, the Board notes that a May 1995 VA 
general medical examination report indicated a diagnosis of 
external and internal hemorrhoids.  

The Board notes that the additional evidence submitted since 
the April 1989 decision is essentially cumulative of evidence 
previously of record.  A VA treatment record dated in 
December 1996 related an impression of hemorrhoids and a 
December 1996 report of a flexible sigmoidoscopy/colonoscopy 
noted that the veteran had external hemorrhoids.  The Board 
observes that the evidence submitted since the April 1989 RO 
decision does not indicate that there was any increase in the 
severity of the veteran's preexisting hemorrhoid disorder 
during his period of service.  38 C.F.R. § 3.306 (1998).  The 
additional evidence solely refers to recent treatment for the 
veteran's hemorrhoid disorder.  The Board observes that the 
veteran has alleged in statements and testimony on appeal, 
that his hemorrhoid disorder was aggravated during his period 
of service.  However, the veteran, as a lay person, is not 
competent to indicate that any actual identifiable 
aggravation of his hemorrhoid disorder occurred.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  The Board observes that the 
veteran is certainly competent to describe symptomatology as 
to his hemorrhoids during service.  However, the credible and 
competent evidence of record does not adequately indicate 
that there was any increase in the severity of his hemorrhoid 
disorder during service.  See Gregory v. Brown, 8 Vet.App. 
563 (1996).  No competent medical opinion has been submitted 
indicating inservice aggravation of the veteran's hemorrhoid 
disorder.  Therefore, the Board concludes that the additional 
evidence submitted is not new and material as it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the RO's April 
1989 decision denying service connection for hemorrhoids 
remains final and the claim is not reopened.  


ORDER

The veteran has not submitted new and material evidence 
sufficient to reopen his claim for service connection for 
hemorrhoids.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

